Title: To James Madison from Albert Gallatin, 12 August 1805
From: Gallatin, Albert
To: Madison, James


          
            Dear Sir
            N. York Aug. 12th 1805
          
          I return the Spanish correspondence & the Algiers letter. Although there are some unpleasant circumstances in the manner in which the negotiation was carried and terminated, the situation of affairs is rather on a more decent footing than I had expected; but, as you observed, the instructions to Mr. Bowdoin & the conduct which he ought to pursue are very delicate & serious considerations.
          It seems from Mountford’s letter that Mr. Lear’s draft was for the Algiers annuity. I immediately directed the purchase here of £5000 Stg. to be remitted to Baring & cover their advance. But the question occurs whether they should not be informed that they are still to keep the whole of the contingent credit of one hundred thousand dollars (22,500 Stg.) opened in Mr Lear’s favor. Otherwise, that credit being reduced to less than 80,000 dollars by his wheat draft, some inconvenience may arise in the Tripolitan negotiation. Be pleased to communicate your opinion & I will write to the Barings accordingly.
          
          We rejoice to hear of Mrs Madison’s favorable symptoms & beg to be affectionately remembered. Your’s truly
          
            Albert Gallatin
          
        